Citation Nr: 1549772	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  14-20 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1961 to January 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

Historically, in July 2009, the Veteran filed a claim for an increase in the evaluation of his service-connected CAD.  In June 2011, the RO confirmed and continued the 10 percent rating assigned, and notified the Veteran of that denial in a letter sent in July 2011.  See June 2011 Rating Decision; July 2011 Notification Letter.  In February 2012, the Veteran submitted a statement again requesting an increased rating for CAD.  See February 2012 Statement in Support of Claim (VA Form 21-4138).  The RO treated that request as a new claim and again denied a higher rating.  See August 2012 Rating Decision.  However, because it was received within one year following the date of notice of the denial, the Board views that document as a notice of disagreement rather than a new claim.  See 38 C.F.R. §§ 20.1100, 20.1103 (2015).  Therefore, the rating decision on appeal is the June 2011 rating decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately a remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure a complete record upon which to make an informed decision so that the claim is afforded every possible consideration.


The Veteran was last afforded a VA examination addressing the nature and severity of his service-connected CAD in December 2013.  See December 2013 VA Heart Conditions Disability Benefits Questionnaire (reflecting symptoms consisting of "dyspnea, chest pain, and fatigue with exertion").  Since that time, he maintains that his heart disability has increased in severity.  See May 2014 Substantive Appeal (VA Form 9) (reflecting that he is experiencing "difficulty breathing, fatigue, dizziness, feeling faint, and chest pains"; maintaining that his "regular six month cardiac visits continue to show abnormal EKGs"; and stating that his "cardiologist insists on performing and angioplasty").  See also 38 C.F.R. § 3.327(a) (2014); Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").

Thus, in light of the fact that it has been more than 23 months since his last examination, and given the suggestion of increased severity of his coronary pathology, a new VA examination should be performed to assess the current level of severity of the Veteran's CAD so that the record will be fully developed on this issue.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); VAOPGCPREC 11-95 (1995).

VA also has a duty to obtain relevant records of treatment reported by private physicians.  See Massey v. Brown, 7 Vet. App. 204 (1994).  In his May 2014 substantive appeal, the Veteran reported undergoing "regular six month cardiac visits."  See May 2014 Substantive Appeal (VA Form 9).  See also December 2013 VA Heart Conditions Disability Benefits Questionnaire (noting that the Veteran "He continues to see his cardiologist . . . at regular intervals").  However, the most recent private treatment records that have been associated with the claims file are from June 2012.  Therefore, on remand, the AMC/RO should also attempt to obtain all records of cardiac treatment.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the provider name, address, and approximate date of treatment for any additional treatment records that he would like VA to obtain.  A specific request should be made for information relating to the private cardiac treatment reported by the Veteran in his May 2014 VA Form 9.

Obtain all records adequately identified by the Veteran, and for which the Veteran has signed the appropriate releases, and associate them with the claims folder.

If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.

2.  Upon completion of the foregoing, schedule the Veteran for an appropriate VA examination(s) to assess the current level of severity of his service-connected coronary artery disease (CAD).  The Veteran's claims folder should also be made available for review by the examiner(s) in conjunction with the examination.  

The examination(s) should include any diagnostic testing or evaluation deemed necessary (i.e. X-ray, electrocardiogram (EKG), echocardiogram, and/or stress testing).  All relevant clinical findings must be reported.  

The examiner must identify all present symptoms and manifestations attributable to the Veteran's service-connected CAD, in accordance with the rating criteria specified at 38 C.F.R. § 4.104, Diagnostic Codes (DCs) 7005 (2014).  The examiner should provide, to the greatest extent possible, comprehensive information that addresses all components of the applicable rating criteria - to include an assessment of exercise capacity in terms of METs (metabolic equivalent); left ventricular function; any evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray; and any associated symptoms including dyspnea, fatigue, angina, dizziness, or syncope, and its frequency.  Preferably, the appropriate Disability Benefits Questionnaire (DBQ) should be used for this purpose.

The examination report must include a complete rationale for all opinions and conclusions reached.

3.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

4.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




